Citation Nr: 1134653	
Decision Date: 09/15/11    Archive Date: 09/23/11

DOCKET NO.  07-08 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel



INTRODUCTION

The Veteran had periods of active duty for training (ACDUTRA) with the Army National Guard of Michigan from September 29, 1962 to March 28, 1963; July 6, 1963, to July 20, 1963; July 11, 1964, to July 25, 1964; and July 17, 1965 to July 31, 1965.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for hypertension.

The March 2006 rating decision also denied entitlement to an evaluation greater than 10 percent for service-connected tinnitus.  The Veteran's representative indicated that this issue was on appeal in a December 2009 Written Brief; however, in a substantive appeal received in February 2007, the Veteran indicated that he had reviewed the September 2006 statement of the case (SOC) and was only appealing the issue of service connection for hypertension.  As the Veteran did not submit a substantive appeal as to the claim for a higher rating for tinnitus, the Board does not have jurisdiction over this matter.  See 38 C.F.R. §§ 20.200, 20.202, 20.302 (2010).

The Veteran was scheduled to appear at a videoconference hearing before a Veterans Law Judge in February 2009; however, he failed to appear.  The Veteran has not filed a motion for a new hearing date following his failure to appear at the February 2009 hearing.  As such, the case will be processed as if the Veteran withdrew his request for a hearing.  38 C.F.R. § 20.704(d) (2010).

In February 2010, the Board remanded the matter to the RO for the purpose of obtaining additional evidence.  The matter was returned to the Board in July 2011. 



FINDING OF FACT

The Veteran's hypertension was not manifested during active service or until many years thereafter, nor is his hypertension otherwise causally related to such service. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for hypertension have not been met.  38 U.S.C.A. §§ 101(24), 1110, 1112, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  An RO letter dated November 2005 informed the Veteran of all three elements required by 38 C.F.R. § 3.159(b), as stated above.  In light of the denial of the Veteran's claim for service connection, no disability rating or effective date can be assigned, so there can be no possibility of prejudice to the Veteran under the holding in Dingess.

VA also has a duty to assist a claimant in obtaining evidence to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  This duty includes assisting the Veteran in the procurement of service treatment records, other pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, the RO has obtained the Veteran's service treatment records and associated the private treatment records submitted by the Veteran with the claims folder.  The Veteran has asserted that additional records from the Spectrum Medical Group, the University of Michigan Medical Center, and a private physician in St. Joseph, Michigan, all dated from 1965, contain evidence that would support his claim.  He asserted that his representative failed to submit these records on his behalf.  Therefore, in a February 2010 Remand order, the Board directed the RO/AMC to make arrangements to obtain these treatment records.  In a March 2010 letter, the Veteran was asked to complete and return release forms so that VA could obtain any records from the Spectrum Medical Group, the University of Michigan Medical Center, and any doctor who treated the Veteran in St. Joseph, Michigan.  The Veteran was also asked to submit any of these records in his possession.  The Veteran did not respond.  Accordingly, no additional efforts are warranted in order to obtain these records and the Board is satisfied that the RO has substantially complied with the Board's February 2010 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  The duty to assist is not a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Veteran has not identified any additional relevant records that VA failed to obtain.  

No VA examination is necessary to satisfy the duty to assist in this case.  Under 
38 U.S.C.A. § 5103A(d)(2), VA is required to obtain a medical examination or opinion when such is necessary to make a decision on a claim.  See also 38 C.F.R. 
§ 3.159(c)(4).  VA will find that an examination is necessary to make a decision on the claim where the record contains (1) competent evidence of a current disability, (2) evidence establishing that an event, injury, or disease occurred in service, (3) an indication that the disability or persistent recurring symptoms of the disability may be associated with the Veteran's service or with another service-connected disability, and (4) insufficient competent medical evidence for the Secretary to make a decision on the claim.  Id.; McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); Wells v. Principi, 329 F.3d 1381, 1384.  In order to trigger the Secretary's duty to provide a medical examination, the Veteran must show some causal connection between his disability and military service; evidence showing a disability alone is not enough.  Wells, 329 F.3d at 1384.  VA is not required to obtain a medical examination or medical opinion where no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. §  5103A(a)(2); 38 C.F.R. § 3.159(d); Wood v. Peake, 520 F.3d 1345, 1347-48.  Circumstances in which VA will refrain from or discontinue providing assistance in obtaining evidence for a claim include claims that are inherently incredible or lack merit.  38 C.F.R. § 3.159(d)(2).

Here, there is no indication that hypertension or any persistent recurring symptoms of hypertension may be associated with the Veteran's service.  There is no medical evidence of record suggesting a correlation between the Veteran's military service and any hypertension, nor is there competent and credible lay evidence establishing any such correlation.  The Veteran appears to allege that his hypertension was caused by the same instance of acoustic trauma that caused his service-connected tinnitus.  The Veteran is not competent to make this medical determination.  See 38 C.F.R. §§ 3.159(a)(1), (d)(2).  Additionally, the Veteran's lay testimony regarding the date of his first diagnosis is not credible.  The Veteran alleges that he was diagnosed with and treated for hypertension shortly after his last period of ACDUTRA in 1965, but this testimony is directly contradicted by the Veteran's other testimony of record, particularly an August 2002 statement submitted by the Veteran in support of his claim for tinnitus that reads "I did not have a blood pressure problem until 10 years after my September 1965 discharge..."  Therefore, because there is no competent and credible evidence of record to suggest a correlation between the Veteran's military service and his disability, the Board finds that VA is not obligated to obtain a medical opinion.  See Delarosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008); 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

The duty to assist has been satisfied as there is no reasonable possibility that any further assistance to the Veteran by VA would serve any useful purpose.  See 
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); Canlas v. Nicholson, 21 Vet. App. 312 (2007); Forcier v. Nicholson, 19 Vet. App. 414 (2006); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that there is no basis for a remand when no benefit would flow to the Veteran).  Therefore, because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II.  Service Connection

The Veteran contends that he has continuously suffered from hypertension since it was diagnosed and treated by a private physician in August 1965, shortly after his last period of active service, and that the onset of this disorder was directly related to the incident of acoustic trauma which occurred in July 1965.  See February 2007 formal appeal.  

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred or aggravated in the line of duty, or any period of inactive duty training (INACDUTRA) during which the individual was disabled from an injury injury incurred or aggravated in the line of duty.  38 U.S.C.A. 
§ 101(24); 38 C.F.R. § 3.6(a)(d).  ACDUTRA includes full-time duty performed for training purposes by members of the National Guard of any state.  38 U.S.C.A. 
§§ 101(22), 316, 502, 503, 504, 505; 38 C.F.R. § 3.6(c)(3).

Service connection can be demonstrated for a disease diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994) (holding that proof of direct service connection entails proof that exposure during service caused the malady that appeared many years later); Cosman v. Principi, 3 Vet. App. 503, 505 (1992) (holding that service connection can still be established even when a Veteran did not have a particular condition diagnosed during service or for many years thereafter).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); see generally 38 C.F.R. 
§ 3.303.

Alternatively, under 38 C.F.R. § 3.303(b), the second and third Shedden/Caluza elements can be established through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Barr, 21 Vet. App. at 307.  Symptoms, and not treatment, are the essence of any evidence of continuity of symptomatology.  Savage, 10 Vet. App. at 496.  

The third Barr/Savage element cannot be equivalent to the third Shedden/Caluza element, as requiring medical nexus evidence under 38 C.F.R. § 3.303(b) would nullify that regulation.  Id. at 497.  However, it does not follow that any present disability is necessarily related to any demonstrated continuous symptomatology.  Id.  Therefore, in Savage, the Court held that competent evidence is required to demonstrate a relationship between the continuous symptoms and the presently diagnosed disability.  Id.  (explaining that "medical evidence is required to demonstrate such a relationship unless such a relationship is one to which a layperson's observation is competent"). 

Lastly, service connection may be presumed for certain chronic diseases, including hypertension, that are manifested to a compensable degree within one year of separation from service, provided the Veteran served 90 days or more during a period of war or after December 31, 1946, even when there is no record or evidence of the disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Presumptive periods do not apply to ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).   

In evaluating a claim for disability benefits, 38 U.S.C.A. § 1154(a) requires VA to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  With regard to lay evidence, a lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  A layperson may also be competent to testify to the manifestations of a chronic condition during service or a presumptive period or to continuity of symptomatology.  Hickson, 12 Vet. App. at 253; Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  However, if the disease is not diagnosed during the presumptive period, there must be acceptable medical or lay evidence of characteristic manifestations of the disease to the required degree, followed by definite diagnosis without an unreasonable time lapse.  See Caldwell, 1 Vet. App. at 469.

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Once evidence is determined to be competent, the Board must determine whether the evidence is credible.  In assessing the credibility of the evidence, the Board may properly consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran, as well as, if applicable, the demeanor of the witness if oral testimony is given.  Caluza, 7 Vet. App. at 511.  The Board may also consider the effect of self-interest.  Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding that interest in the outcome of a proceeding may affect the credibility of testimony).  

The Board is responsible for evaluating the evidence of record and assigning due probative weight.  Madden v. Grober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Upon weighing the evidence, if there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

There is no medical diagnosis of hypertension in the evidence of record and the Veteran's service treatment records are silent for any diagnosis of or treatment for hypertension or high blood pressure.  However, the Veteran's private audiological records dated from April 2002 and March 2003 note that the Veteran has a history of hypertension.

The evidence of record does not show any current hypertension is related to the Veteran's military service.  The Veteran has submitted lay statements alleging that he was diagnosed with hypertension in 1965, but the Board finds that these statements are not credible as they are inconsistent with the Veteran's other statements of record.  In August 2002, he submitted a statement asserting that he did not have a blood pressure problem until 10 years after discharge.  Specifically, in this statement, the Veteran asserted that he was first treated for high blood pressure by a doctor in Adrian, Michigan, in 1975.  He also asserted that this information could be verified by his current private physician.  Therefore, as the Veteran's recent testimony is directly inconsistent with his earlier testimony, the Board finds that his more recent statements asserting an earlier date of onset are not credible and thereby do not constitute competent and credible evidence in support of his claim for service connection for hypertension.  Caluza, 7 Vet. App. at 511 (holding that the Board may consider consistency with other evidence in assessing credibility); Cartwright, 2 Vet. App. at 25 (holding that interest in the outcome of a proceeding may affect the credibility of testimony).
   
Furthermore, the April 2002 and March 2003 private audiological treatment records both note that the Veteran's history of high blood pressure extends back 15 to 20 years.  Although these notations appear to be based on the history provided by the Veteran, the Board finds that this history is reliable as statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy as the patient has a strong motive to tell the truth in order to receive proper care.  LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46; Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision).  Therefore, the competent and credible evidence of record establishes that the Veteran's hypertension first began more than a decade after discharge from military service.  

As a link between any current hypertension and service cannot be established, service connection for hypertension must be denied.  There is no medical evidence showing a link between hypertension and military service and no credible evidence of continuous symptomatology of high blood pressure since service.  See 38 C.F.R. §§ 3.303, 3.307, 3.309.  The Veteran cannot be granted service connection under the presumptive periods under 38 C.F.R. § 3.307 and 3.309 as periods of ACDUTRA cannot establish eligibility for service connection under those provisions, and, furthermore, there is no credible evidence of a diagnosis of hypertension or manifestations of characteristics of hypertension within a year of discharge.  Rather, the competent and credible evidence of record shows that the Veteran has had a history of hypertension beginning 15 to 20 years prior to 2002 and 2003.  As the preponderance of the evidence shows any current hypertension is not related to the Veteran's military service, the benefit-of-the-doubt doctrine does not apply and the claim must be denied.  38 U.S.C.A. §  5107(b); 38 C.F.R. 
§ 3.102; Gilbert, 1 Vet. App. 53-56.  


ORDER

Service connection for hypertension is denied. 



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


